Per Curiam.

In cases Nos. 72-676 and 72-738, relators’ motion for consolidation of the actions is sustained. Case No. 72-749, will be considered separately.
*3The initiative petition involved herein proposes a constitutional amendment. Although it pertains to the taxation of income, it is not a referendum of a specific tax levy as contended in case No. 72-676, and therefore is not prohibited by Section Id, Article II of the Ohio Constitution.
As to relators’ claim in case No. 72-738, R. C. 3519.15 imposes a duty on the Secretary of State to forward the part-petitions involved herein to the various boards of elections, and authorizes the boards to perform certain duties with respect to the validity of the part-petitions and the signatures thereon. Respondent has properly fulfilled that statutory duty.
Section lg, Article II of the Ohio Constitution, imposes certain ministerial duties upon the Secretary of State with respect to initiative petitions. There has been no showing here that the Secretary of State is proceeding other than in the performance of such duties, and no showing that the acts sought to be prohibited constitute a usurpation of quasi-judicial power. State, ex rel. Nolan, v. Clen-Dening (1915), 93 Ohio St. 264; State, ex rel. Winnefeld, v. Court of Common Pleas (1953), 159 Ohio St. 225; State, ex rel. Staton, v. Common Pleas Court (1965), 5 Ohio St. 2d 17; State, ex rel. Stefanick, v. Municipal Court (1970), 21 Ohio St. 2d 102.
For the foregoing reasons, in cases Nos. 72-676 and 72-738, respondent’s answers, treated as motions to dismiss, are sustained and the complaints are dismissed.

Complaints dismissed.

O’Neill, C. J., Schneider,, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.